Citation Nr: 0427678	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-03 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for disability of the right 
knee and leg.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1967 to  
December 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim seeking 
entitlement to service connection for right leg condition as 
secondary to the service-connected disability of below knee 
amputation for the left leg.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that his service-connected left leg (below 
the knee amputation) disability caused his arthritis in the 
right knee.  Specifically, he claims that his service-
connected left leg disability has resulted in his usage of 
his right leg and right knee more to compensate for the loss 
of the left leg when walking. The file contains ambiguous and 
contradictory findings by the veteran's private physician, 
Dr. R.D., and by the VA examining physician.  The veteran's 
physician submits several letters, including one, self dated 
on January 2003, that finds the veteran has arthritis in his 
right knee, alluding to physical examinations and X-rays 
taken of the knee as the bases for the conclusion. The VA 
examining physician's report on August 2002 finds no right 
leg or knee disability, although it too relies on X-rays 
taken of the knee as support. There is no copy of either X-
ray report in the claims file relied upon by either physician 
in their respective findings. Accordingly, the veteran's 
claim must be remanded for a VA examination that includes an 
X-ray report with X-ray findings of the right leg and knee.


For this reason, the veteran's case is REMANDED for the 
following actions:

1.	The appellant should be afforded a VA 
orthopedic examination by a physician 
other than the physician who examined the 
veteran on August 2002. The claims folder 
must be made available for the examiner 
to review in conjunction with the 
examination.  The examiner must provide 
diagnoses of all disorders of the 
veteran's right knee and right leg and 
should discuss the etiology of all 
diagnosed disorders.  An X-ray report of 
the veteran's right knee must be included 
and submitted with the X-ray findings and 
the examination report. The examination 
report must include responses to each of 
the following items:

A.  Prepare a list of the diagnoses 
of all current disorders resulting 
in disability of the veteran's right 
knee and/or leg.

B.  For each diagnosis reported in 
response to item A, above, state a 
medical opinion, based on the 
examination findings and the medical 
history, as to whether it is at 
least as likely as not that the 
disorder is proximately due to or 
the result of his service-connected 
left leg amputation, and/or his 
service-connected low back 
disability, and/or service-connected 
right thigh wound?

2.	After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  Ensure that all 
provisions of the Veterans Claims 
Assistance Act of 2000 are properly 
applied in the development of the claim. 
If any development is incomplete, 
appropriate corrective action should be 
taken.  

3.	Thereafter, the appellant's claim of 
entitlement to service connection for a 
disability in the right leg, including 
the right knee should be readjudicated.  
In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



